Citation Nr: 0428034	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from August 1964 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Atlanta, 
Georgia, Regional Office (RO) that denied appellant's request 
to reopen a claim for service connection for a bilateral knee 
disorder, based upon RO's finding that new and material 
evidence had not been received in regard to the claim.

Appellant and his wife testified in a video hearing before 
the undersigned Veterans Law Judge in December 1999, and a 
transcript of that testimony has been associated with the 
file.

The case was remanded to RO for further development in July 
2000.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for development on the merits 
following reopening.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Appellant's claim for service connection for bilateral 
knee disorder was denied in a rating decision of February 
1990, based on a finding that medical examination did not 
show a present knee condition.  Appellant was notified of the 
decision but did not appeal within one year.  This is the 
last final denial of the claim for any reason.

2.  Evidence on file at the time of the February 1990 
decision included VA medical examinations conducted in May 
1986 and August 1988, report of examination by a private 
physician in September 1988, and testimony by appellant and 
his wife before the RO's Hearing Officer in April 1989.  Some 
service medical records, mostly associated with the 
retirement physical examination were also on file.

3.  Evidence added to the file since the February 1990 
decision includes service medical records submitted by 
appellant, VA treatment records, and appellant's video 
testimony before the Board in December 1999.  There is some 
evidence of some knee pathology or disability.

4.  Evidence added to the file since the February 1990 
decision bears directly and substantially on the specific 
matter under consideration, is not cumulative and redundant 
of the evidence of record, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence added to the file since the last final rating 
decision is new and material; the claim for service 
connection for nervous disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In the instant case, the claim 
was filed, and initial adjudication took place, before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
In this case, appellant's request to reopen the claim was 
denied by RO prior to enactment of the VCAA, but the appeal 
was pending before the Board on the date of enactment of the 
VCAA.  The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant submitted correspondence to VA 
in January 1997 that can constructively be considered as a 
request to reopen his claim.  RO sent letters to appellant in 
September 1997 and January 1998 that discussed "new and 
material evidence" required to reopen a previously 
adjudicated claim.  The original rating decision of September 
1998 and the Statement of the Case (SOC) in June 1999 listed 
the evidence on file that had been considered in formulation 
of the decision.  In June 2000 the Board remanded the claim 
back to RO specifically to address notification/due process 
issues pertaining to new and material evidence, and in 
compliance with the remand RO sent appellant a duty-to-assist 
letter in July 2000 that discussed these issues.   RO sent 
appellant a VCAA duty-to-assist letter in March 2004, during 
the pendancy of this appeal, but appellant did not respond to 
any of these duty-to-assist letters.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant informed of the evidence needed to perfect a claim 
for secondary service connection as well as the "new and 
material" evidence necessary to reopen a finally adjudicated 
claim. The Board is aware of no additional outstanding 
evidence that would be relevant to the issue service 
connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.  Further, in view of the reopening of the claim, 
no further consideration is needed.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA medical records; appellant stated in his testimony 
that his knee condition has not been treated by a private 
physician.  RO obtained appellant's Social Security 
disability records (which relate to a disability separate and 
distinct from the knee condition).  Appellant was afforded 
several VA medical examinations, and those examination 
reports are on file.  Appellant was afforded hearings before 
the Decision Review Officer (in April 1989) and before the 
Board (in December 1999) in which to present evidence and 
arguments in support of his claim.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As noted above, further development on the merits 
will be undertaken following the reopening as set forth 
herein.

II.  Factual Background

At the time of original adjudication, all service medical 
records could not be found.  VA had received at least part of 
appellant's original service medical record.  A Report of 
Medical History executed by appellant in October 1984 denies 
any history of "trick" or locked knee.  An X-ray report of 
the knee in October 1984 states that appellant complained of 
left knee pain consequent to an injury a week prior, but 
finds no bony, joint, or soft tissue abnormality.  
Appellant's retirement physical examination in October 1984 
notes no defect in the lower extremities.  

Appellant submitted a claim for service connection for "both 
legs" in March 1986.  He underwent a Compensation and 
Pension (C&P) VA medical examination in May 1986.  The 
examiner did not have access to the C-file.  Appellant 
reported residual injury to both legs, consisting of shrapnel 
wounds to the lower leg from the knee down.  The only 
residual effect of the shrapnel was that prolonged standing 
or walking caused the legs to become sore.  Appellant stated 
that varicose veins also contributed to his leg pain.  On 
examination, appellant had healed scars from shrapnel wounds 
in the right calf, the left leg below the knee, and the right 
thigh; other than these scars, there were no other 
abnormalities of the musculoskeletal system.  The examiner 
diagnosed shrapnel wounds to both legs and varicose veins, 
bilateral.

RO issued a rating decision in July 1986 that granted service 
connection for shrapnel scars to the legs, at zero percent 
disability.  The rating decision makes no reference to the 
knees.

Appellant underwent a VA neuropsychiatric examination in July 
1988 in conjunction with his claim for post-traumatic stress 
disorder.  During the course of the interview, appellant 
stated that he continued to have trouble with his legs, 
particularly his right leg.  Appellant stated that the legs 
became extremely painful with prolonged standing.  Appellant 
did not mention a knee disorder.

Appellant underwent a VA medical examination in August 1988.  
The examiner did not have the C-file available. Appellant 
complained of painful shrapnel scars in both legs and 
complained that the right leg sometimes gives out.  Appellant 
was noted to have normal gait and posture.  On examination, 
appellant had a series of well-healed and non-tender scars in 
the lower extremities.  The diagnosis was residual shrapnel 
wound scars on the forelegs with some subjective complaints, 
but no functional deficits.  There is no mention of a knee 
disorder.

Appellant had an X-ray of both legs, including the knee 
joints, in conjunction with the VA medical examination in 
August 1988.  The patellae were not X-rayed.  There was no 
evidence of fracture, dislocation, or destructive process.

Appellant underwent a medical examination by Dr. J.A.K., a 
private physician, in September 1988.  There is no indication 
of a knee complaint, and Dr. J.A.K. noted "knees, normal."

Appellant and his wife testified before the RO's hearing 
officer in April 1989, during which service connection for 
weak knees was raised as an issue for the first time.  
Appellant testified that he had made over 1,000 parachute 
jumps in service, which had taken their toll on his knees 
(Transcript, pg. 9).  Appellant testified that his left leg 
in particular would totally give way during ambulation 
(Transcript, pg. 9).  The right knee would tend to snap and 
crack when appellant arose from prolonged sitting 
(Transcript, pg. 9). Both legs were susceptible to loss of 
feeling (Transcript, pg. 10).  Appellant's wife testified 
that she had often seen appellant fall when his legs or knees 
gave way from under him (Transcript, pg. 20).    

Appellant underwent a VA Agent Orange medical examination in 
April 1989.  The examiner noted that appellant was 
symptomatic of weight bearing with distress in his knees, 
particularly since his employment in automobile sales caused 
him to be on his feet a great deal.  On examination, the 
knees inspected with normal flexion of 140 degrees and 
extension of 0 degrees, with taut ligamentous structures, and 
no effusion, heat, or redness.  Diagnosis was bilateral knee 
pain, rule out degenerative joint disease.  X-rays of the 
knees in April 1989 were interpreted as showing "a few 
minute radiopaque specs" noted in the soft tissues of the 
right knee.  Otherwise the knees were unremarkable.

RO issued a rating decision in February 1990 that denied 
service connection for bilateral knee condition, based on a 
finding that no knee condition had been found on medical 
examination.  Appellant was notified of the rating decision 
by letter dated February 1990.  There was no timely 
disagreement with this action.

In January 1997, appellant submitted a request that his 
service-connected leg disability be reopened for 
reevaluation.  The only service-connected leg condition that 
appellant had was for shrapnel wounds (zero percent 
disabling). 
RO did not interpret appellant's correspondence as a request 
to reopen his claim for a knee disability.

A VA clinical note from January 1997 shows that appellant 
complained of spontaneous onset of right knee pain two days 
previously.  Appellant was noted to have a large swollen area 
above the right kneecap.  Appellant denied recent or past 
injury.  Impression was tendonitis.  Appellant was given a 
cane and was prescribed ibuprofen.  Appellant told the 
examiner that he wanted to be evaluated for service 
connection, citing history of shrapnel in both lower legs.

RO issued a rating decision in June 1997 denying increased 
rating for shrapnel scars of the legs.  Appellant submitted a 
Notice of Disagreement (NOD) in August 1997, asserting that 
his disability had never been based on scars, but rather on 
pain in knees and lower legs.  RO responded by sending 
appellant a letter in September 1997 notifying him that his 
claim for bilateral knee disability had been denied in 
February 1990 and could not be reopened without new and 
material evidence.

Appellant underwent a VA C&P medical examination in October 
1997 in conjunction with his claim for service connection for 
hearing loss and low back condition.  Appellant was noted to 
walk with a mild limp related to the right knee.  Range of 
motion of the knees was free and equal.  

Appellant's wife sent VA extracts from appellant's service 
medical records in December 1997.  These show that in June 
1981 appellant complained of a painful lower left leg (not 
knee) after a parachute jump.  In February 1983, appellant 
complained of tender lower extremities due to problems with 
his veins (not knees).  In October 1984, states appellant 
complained of left knee pain due to a recent knee injury 
(unspecified); the examiner's note was left knee ligaments 
within normal limits, no crepitus, and full range of motion.  

RO sent appellant a letter in January 1998 acknowledging 
receipt of the medical records submitted by appellant's wife.  
The letter reminded appellant that he currently did not have 
service connection for a knee condition and that there was no 
evidence of a current knee condition.  The letter invited 
appellant to submit new and material evidence, including any 
private medical records showing the existence of a current 
knee condition.  Appellant did not respond.

RO issued a rating decision in September 1998 finding that 
new and material evidence had not been received to reopen a 
claim for service connection for bilateral knee condition.       

Appellant submitted a Notice of Disagreement (NOD) in 
November 1998.  Enclosed with the NOD were 58 pages of 
service medical records, but all entries pertaining to the 
knees were previously received in December 1997.  
 
Appellant underwent a VA medical examination (conducted on 
behalf of VA by QTC) in December 1998.  The examination was 
in specific response to appellant's claim for service 
connection for varicose veins, but the examiner performed an 
examination of the knees as well.  The examiner noted that 
appellant felt a problem with his legs in 1968 after a 
parachute jump; appellant was diagnosed with varicose veins 
even though appellant believed that his knees, not the 
varicose veins, were causing his problems.  Appellant 
complained of current pain and fatigability of the knees.  
Appellant could flex his knees and had good range of motion 
bilaterally, but experienced excruciating pain at 90 degrees 
and could not get up without assistance.  The examiner 
concurred that the knees, rather than varicose veins, may be 
the cause of appellant's problems, but since the referral was 
for varicose veins only there were no knee X-rays taken.  No 
other entry concerning the knees was made.
  
Appellant and his wife testified in a video conference before 
the Board in December 1999.  Appellant testified that he was 
treated for knee problems on 10 to 15 occasions during active 
service  (Transcript, pg. 3).  Appellant was treated several 
times at Fort Benning and at Schofield Barracks, consequent 
to which he was placed on temporary limited-duty profiles, 
but appellant cannot remember the exact dates (Transcript, 
pg. 3-4).  Appellant went to sick call due to pain in the 
knees during jump school (Transcript, pg. 4).  Appellant has 
continued to have problems with his knees after retirement 
from service (Transcript, pg. 4). Appellant has pain and 
swelling in both knees, and cannot stand up without support 
(Transcript, pg. 5).  Appellant's knee sometimes gives way on 
ambulation, for reasons unknown (Transcript, pg. 5).       

Appellant's wife testified that appellant has walked with a 
cane because of his knee disability for three years; if he is 
deprived of his cane or other support, she estimates that his 
knees would give way 2 or 3 times per month (Transcript, pg. 
5).

Appellant testified that he was given a brace while in 
service, but discontinued using it when he received his cane 
(Transcript, pg. 6).  Prolonged walking and standing cause 
appellant's knees to swell (Transcript, pg. 6).  Appellant 
has had no severe knee trauma, such as auto accidents, since 
he left service (Transcript, pg. 6).  Appellant believes that 
his current knee condition is due to the trauma associated 
with parachute jumping (Transcript, pg. 7).  Appellant's wife 
believes that physical training in service also contributed 
to his knee condition (Transcript, pg. 7).  

Appellant testified that the last examination he had for his 
knees was that performed on behalf of VA by QTC; the examiner 
stated to appellant that his current condition is due to his 
parachute jumping in service (Transcript, pg. 8).

Appellant testified that he had knee problems in jump school 
in June or July of 1964; he sought treatment but was called a 
"baby" by his unit for doing so (Transcript, pg. 9-10).  
The next time that appellant had trouble with his knees was 
in 1966 or 1967, when his knees began to pop when he stood up 
(Transcript, pg. 10).  Appellant remembers that X-rays were 
taken of his knees in approximately 1977 when he was at Fort 
Benning and at Schofield Barracks (Transcript, pg. 10).  
Appellant believes that this is substantiated in the medical 
records that he provided to VA (Transcript, pg. 11).  
Appellant does not remember ever having been provided a 
specific diagnosis for his knees during his military service 
(Transcript, pg. 12). Appellant testified that when he was 
put on profile for his knees, the profile would typically 
last for about three weeks; he cannot remember how often he 
had such profiles, but the number was significant 
(Transcript, pg. 12). 

Appellant testified that his chief knee complaint during 
service was the popping and swelling and grinding sensation 
on movement (Transcript, pg. 13).  Appellant also had 
instability, and on occasion the knee would simply give out 
(Transcript, pg. 13).  Appellant was given a knee brace in 
1981 or 1982 (Transcript, pg. 13-14).  

Appellant has not been told that he has arthritis in the knee 
(Transcript, pg. 15).  Appellant has not seen any private 
physicians for his knee subsequent to discharge (Transcript, 
pg. 20).  Appellant indicated that to the best of his 
knowledge, all pertinent service medical records that he had 
had been submitted to the RO.

The Board remanded the claim back to RO in July 2000, 
directing RO to contact appellant and obtain all service 
medical records in appellant's possession, and to also obtain 
contact information regarding all medical providers who have 
treated appellant's knee condition.  RO sent appellant a 
duty-to-assist letter in July 2000 in compliance with the 
remand.  Appellant wrote a letter to Senator Cleland in 
August 2000 citing RO's letter, so it is evident that 
appellant received the letter, but appellant did not respond 
to RO or provide the information requested.  A subsequent 
letter was sent in early 2004 again requesting the 
information.  This letter is not shown to have been returned 
as undeliverable.  Again there was no response from the 
appellant.
 
III.  Analysis

New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
February 1990.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection was received in January 1997.  For claims 
submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).  

The evidence added to the file since the rating decision in 
February 1990 includes material that the Board considers to 
be material within the definition of the statute.  The 
service medical records provided by appellant document at 
least some treatment for a knee complaint in service; this 
was not previously of record.  VA treatment notes provide an 
indication of current knee pain, which was not previously of 
record.  Since in-service injury or treatment and a current 
disability constitute two of the three elements necessary for 
service connection, the evidence must be considered material.  
The evidence thus meets the legal definition of new and 
material evidence, and as such, the appeal has been reopened.
ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
bilateral knee condition is granted.  


REMAND

With the reopening of the claim, de novo consideration on the 
merits is indicated.  This will be a new legal basis, and to 
assure that there is no prejudice to the appellant, as set 
forth below, some development seems indicated and initial 
review should be conducted by the RO.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

At the personal hearing before the undersigned, indicated 
that he had been treated at Fort Benning, Georgia and 
Schofield Barracks, Hawaii for his knees.  There are some 
records on file from Fort Benning.  The veteran was asked to 
provide information concerning dates of treatment, and did 
not respond.  He will again be afforded an opportunity to 
reveal dates of treatment so that a search might be made for 
additional records.

Further, as noted the claim was originally denied on the 
basis that there was no knee pathology shown.  More recently, 
in association with the application to reopen the claim, 
there has been at least a suggestion that there may be knee 
impairment present.  It is noted that there was a 1997 report 
of recent right knee pain, with tendonitis recorded as the 
assessment.  On examination for other disorders in 1998 it is 
suggested that there may be knee pathology present, although 
it was not evaluated.  At the hearing, the appellant reported 
that this examiner had attributed knee pathology to service.  
As the claim has been reopened, the matter or the presence or 
absence of any identifiable knee pathology should be 
addressed. 



In view of the foregoing, this claim is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request dates of treatment for knee 
pathology at Fort Benning, Georgia and at 
Schofield Barracks, Hawaii.  If 
approximate dates of treatment are 
provided, the RO should contact the 
bases, the National Personnel Records 
Center, or other appropriate organization 
requesting treatment records.  If no 
dates of treatment are provided, no such 
search is possible.  If a search is 
undertaken with negative results, the 
claims folder should detail the attempts 
made to locate records.

2.  Thereafter, after the records are 
obtained, but whether or not records are 
obtained (none are found or no search can 
be made for lack of dates), the appellant 
should be scheduled for an appropriate VA 
examination of the knees.  The purpose of 
the examination is to obtain pertinent 
orthopedic findings to (1) ascertain 
whether there is any identifiable 
bilateral knee disability; and, (2) if 
so, to ascertain the most likely etiology 
of any pathology.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner for review prior to the 
examination.  After reviewing the record 
and examining the veteran, the examiner 
should respond to the following:

(a)	Is there evidence of any bilateral 
knee disorder, disability or injury?
(b)	If not, that should be so specified, 
too include whether there are 
complaints of pain with no abnormality 
found.
(c)	If there is a disorder or disability 
found, the examiner should set forth, 
as possible, the etiology or 
approximate date of onset.  
Specifically, is it as likely as not 
that the knee pathology currently 
found is related to in-service 
occurrence or event.

The examiner should set forth the medical 
evidence and reasoning used in answering 
the above.  If the matter cannot be 
resolved without resort to speculation, 
that too should be set forth.

3.  After all of the above development is 
complete, the RO shall review all of the 
evidence obtained since the last 
supplemental statement of the case 
(SSOC), on a de novo basis as the claim 
has been reopened, including any 
additional evidence submitted by the 
appellant.  To the extent that any 
benefits sought on appeal remain denied, 
a SSOC shall be issued and, if all is in 
order, return the case to the Board for 
further appellate review. The veteran and 
his representative should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



